Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Robert Barefoot, Jr., a federal pre-trial detainee, appeals the district court’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2010) petition and the order denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Barefoot v. Revell, No. 5:09-hc-02091-D (E.D.N.C. Feb. 18, 2010; Apr. 5, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.